Cuyahoga County, No. 59233. This cause is pending before the court on the filing of a motion for an order directing the Court of Appeals for Cuyahoga County to certify its record and as a claimed appeal as of right from said court and was considered in a manner prescribed by law. On motion of appellee, this cause is hereby dismissed for lack of prosecution pursuant to Rule II, Section 1 of the Supreme Court Rules of Practice.
IT IS FURTHER ORDERED by the court that a copy of this entry be certified to the Clerk of the Court of Appeals for Cuyahoga County for entry.